DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 7/13/2022 has been entered.  Claim 8 has been cancelled.  Claims 1-7, 9-18 remain pending in this application.  Applicant's amendments to the Abstract and claims have overcome each and every objection and rejection under 35 U.S.C. §§ 112, 101, and 103 previously set forth in the Non-Final Office Action mailed 6/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to the rejections under §§ 112, 101, and 103 have been fully considered in view of Applicant’s amendments to the claims and are persuasive.  The rejections of 6/10/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-18 are allowed. 

The following is an examiner’s statement of allowance: claims 1-7, 9-18 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the claims: “wherein the remote server module is configured to: monitor an audio parameter of the audio component of each of the audio- visual streams received from the data processing systems and respective to time stamps of the audio parameter; and create a sorted list of data processing systems by analysing the audio parameters and their corresponding time stamps, wherein the sorting of data processing systems is based on the time stamps of the audio parameters of the audio-visual streams received from the data processing systems”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  Examiner conducted a further search of the prior art, but found no new relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441